DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2021 has been entered.
 

Response to Arguments
The amendment to Claims 1 and 18, cancellation of Claims 5 and 16, and introduction of new Claim 19 and 20 is acknowledged.

The cancellation of Claim 16 overcomes the Claims objection of it; however, Claim 18 is still a substantial duplicate of Claim 14 and its objection stands.



Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
The applicant argues that none of the references disclose nor teach the limitation “the incident light beam emitted from the laser device is perpendicular to the side wall.” The applicant argues that the angle of incidence from the light source 31 in Meyer is not perpendicular to the side wall of the prism 32, as shown in reproduced FIG 5 of Meyer.
The examiner disagrees.
Knebel discloses an immersion based system for illuminating a sample (Fig. 7, [0078]) that uses a container (14), with a bottom surface (i.e. surface that encompasses slide 19) connected with the side walls (Fig. 7). An advantage of using a container is to be able to hold the immersion liquid and provide increased accuracy by matching the entire area under test with an immersion medium (e.g. water as disclosed) one can more accurately measure the sample under test. The simplest and most commonly used containers have an angle of approximately 90 degrees between the bottom and side surfaces, but any container containing a sample would be an obvious variant. Moreover, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Meyer teaches the use of an optically transparent substrate surface such as a glass slide, optical film, or the like, that is optically coupled with the TIR element in a conventional manner, for example, using a refractive index matching oil or a compressible optical polymer ([0064]). In Joh, the substrate with SWNTs was coated with an index-matching medium of glycerol, whose refractive index (ca. 1.47) is similar to that of quartz (p. 2, col. 1, lines 1-3) and specifies the substrate is quartz (p. 2, col. 1, lines 11-13). It would be advantageous to use quartz as it is transparent and strong. Further, Meyer teaches an apparatus for simultaneously screening a plurality of cells by using an evanescent field ([0089], [0093], Figs. 1 and 5). The angle of incidence on the coverslip is adjusted to provide an evanescent field in first and (weakly) second portions of the cells ([0089]). Depending on the container angle, it would be advantageous having the light incident perpendicularly to the sidewall, as this would reduce refractions, attenuation, undesired effects due to the sidewall, and other inherent forms of signal degradation and more accurately detect the measurement signal.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have the side wall comprise a planar quartz window such that the incident light beam with the white continuous spectrum passes through the planar quartz window to reach the carbon nanotubes in 
The argument is not persuasive and the rejection is maintained.

Additionally, it is noted that Claim 18 is still almost completely identical to Claim 14, so this is still objected and Claim 11 is broader than Claim 1 from which it depends, so it does not further limit Claim1. 



Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, the limitation of Claim 11 was already present in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 3, 7, 13-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 7, 8, 11, and 21 of U.S. Patent No. 10,088,421 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and therefore completely read on the Claims of ‘421.
Regarding Claims 1, 3, 7, 11, and 13-15, Claims 1-3 of ‘421 covers all the claim limitations.
Regarding Claims 8 and 9, Claim 4 of ‘421 covers all the claim limitations.
Regarding Claim 10, Claim 5 of ‘421 reads directly on it.
Regarding Claim 12, Claim 7 of ‘421 reads directly on it.

Claims 1, 3, 7, 13-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 8, and 21 of U.S. Patent No. 10,151,703 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and therefore completely read on the Claims of ‘703.
Regarding Claims 1-3, 7, 11, and 13-15, Claims 1, 2, and 3 of ‘703 covers all the claim limitations.
Regarding Claims 8 and 9, Claim 4 of ‘703 covers all the claim limitations.
Claim 10, Claim 5 of ‘703 reads directly on it.
Regarding Claim 12, Claim 7 of ‘703 reads directly on it.

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S. Patent No. 10,267,738 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and therefore completely read on the Claims of ‘738.
Regarding Claims 19 and 20, Claims 1 and 6 of ‘738 covers all the claim limitations.

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,267,682 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and therefore completely read on the Claims of ‘682.
Regarding Claims 19 and 20, Claims 1 and 6 of ‘682 covers all the claim limitations.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3-4, 7-13, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Joh (Daniel Y. Joh, Lihong H. Herman, Sang-Yong Ju, Jesse Kinder, Michael A. Segal, Jeffreys N. Johnson, Garnet K. L. Chan, and Jiwoong Park, “On-Chip Rayleigh Imaging and Spectroscopy of Carbon Nanotubes,” Nano Letters 2011 11 (1), 1-7, DOI: 10.1021/nl1012568) with support of Joh_support (Daniel Y. Joh, Lihong H. Herman, Sang-Yong Ju, Jesse Kinder, Michael A. Segal, Jeffreys N. Johnson, Garnet K. L. Chan, and Jiwoong Park, Supporting Online Information for On-Chip Rayleigh Imaging and Spectroscopy of Carbon Nanotubes”) in view of Knebel (US 2013/0107358 A1), Sfeir (Matthew Y. Sfeir, Feng Wang, Limin Huang, Chia-Chin Chuang, J. Hone, Stephen P. O’Brien, Tony F. Heinz, Louis E. Brus, “Probing Electronic Transitions in Individual Carbon Nanotubes by Rayleigh Scattering,” Science, Vol. 306, 1540-1543, Nov 2004), and  Meyer (US 2002/0076729 A1).

Regarding Independent Claims 1, 11, 19, and 20, Joh discloses a device for imaging one dimensional nanomaterials (Fig. 1), comprising:
an optical microscope with an objective (Fig. 1a, shown as the 40x lens);

a spectrometer (implicit) configured to obtain spectral information of the one dimensional nanomaterials (abstract, Figs. 1b, 1c, and 2, Joh, p. 2, col. 2; p. 3, col. 1, line 14-col. 2, line 7).
Joh is silent regarding the microscope objective being a liquid immersion objective, the white continuous spectrum configured to illuminate one dimensional nanomaterials to generate resonance Rayleigh scattering, a container comprising a side wall and a bottom wall, the side wall and the bottom wall together define a chamber for containing the one dimensional nanomaterials and a liquid, the side wall comprises a planar quartz window, the incident light beam with the white continuous spectrum passes through the planar quartz window to reach the carbon nanotubes, and the incident light beam emitted from the laser device is perpendicular to the side wall.
Knebel does disclose the use of an immersion microscope having an immersion objective and immersing the liquid immersion objective into the liquid ([0059], [0078], Fig. 7). The advantage of using an immersion medium is to increase the optical resolution, to observe samples surrounded by aqueous solutions and/or to suppress contrast-reducing reflections by avoiding refractive index changes. Examples of possible immersion media include water, silicone oil or glycerin ([0056], [0078]). Knebel 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Joh with the use of a liquid immersion objective in order to suppress contrast-reducing reflections and increase optical resolution of the optical microscope system and to comprise a container comprising a side wall and a bottom wall, the side wall and the bottom wall together define a chamber for containing the one dimensional nanomaterials and a liquid in order to provide the advantage of increased accuracy by matching the entire area under test with an immersion medium (e.g. water as disclosed) one can more accurately measure the sample under test. 
Sfeir discloses a device for imaging one dimensional nanomaterials, comprising: an optical microscope with an objective (p. 1541, left col., 3rd para, focused with a rd para, p. 1542, left col., 2nd para), the incident light beam is configured to illuminate one dimensional nanomaterials to generate resonance Rayleigh scattering wherein the one dimensional nanomaterials are carbon nanotubes (abstract, throughout the text) for the purpose of probing an arbitrary nanoscale object, to probe spatially localized regions along an individual nanotube, as well as tube-tube interactions in bundles (p. 1540, right col. 2nd para).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use the white continuous light to illuminate the one dimensional nanomaterials to generate resonance Rayleigh scattering for the purpose of probing an arbitrary nanoscale object, to probe spatially localized regions along an individual nanotube, as well as tube-tube interactions in bundles.
The combination of Joh, Knebel, and Sfeir is silent regarding, wherein the side wall comprises a planar quartz window, and the incident light beam with the white continuous spectrum passes through the planar quartz window to reach the carbon nanotubes, and the incident light beam emitted from the laser device is perpendicular to the side wall. 
Meyer teaches the use of an optically transparent substrate surface such as a glass slide, optical film, or the like, that is optically coupled with the TIR element in a conventional manner, for example, using a refractive index matching oil or a compressible optical polymer ([0064]). In Joh, the substrate with SWNTs was coated 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have the side wall comprise a planar quartz window such that the incident light beam with the white continuous spectrum passes through the planar quartz window to reach the carbon nanotubes in order to have a strong transparent surface and to adjust the angle of incidence on the coverslip, wherein the incident light beam emitted from the laser device is perpendicular to the side wall in order to provide an evanescent field in first and (weakly) second portions of the cells and to reduce refractions, attenuation, undesired effects due to the sidewall, and other inherent forms of signal degradation and more accurately detect the measurement signal.
Regarding Claim 3, the combination of Joh, Knebel, Sfeir, and Meyer discloses the device of claim 1, wherein an angle between the side wall and the bottom wall is in a range from 45 degrees to 90 degrees (Knebel, as applied to Claim 1).
Claim 4, the combination of Joh, Knebel, Sfeir, and Meyer discloses the device of claim 3; however, it is silent regarding, wherein the angle between the side wall and the bottom wall is 75 degrees.
The specification contains no disclosure of either the critical nature of the angle or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen angle or upon another variable recited in a claim, the applicant must show that the chosen angle or variable are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Accordingly, since Applicant's disclosure does not teach why the range as claimed is critical to the invention when juxtaposed with the one in the prior art Applicant has not established the criticality of the claimed limitation. 
In addition, the specific limitation absent any criticality is only considered to be an be an obvious modification of the angle of the device of Joh and Knebel as the courts have held that changes in thickness without any critical aspect are within the level of skill in the art.  According to the courts, a particular angle is nothing more than one among numerous angles that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Moreover, Meyer teaches an apparatus for simultaneously screening a plurality of cells by using an evanescent field ([0089], [0093], Figs. 1 and 5). The angle of incidence on the prism is adjusted to provide an evanescent field in first and (weakly) second portions of the cells ([0089]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to adjust an angle between the 
Regarding Claim 7, the combination of Joh, Knebel, Sfeir, and Meyer discloses the device of claim 1; however, it is silent regarding, wherein the one dimensional nanomaterials is located on the bottom wall.
Knebel discloses that the sample is positioned on a pedestal 16, so that sample 7 can be brought close to high-resolution optics 4.2 of objective 4 ([0078]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the sample on a pedestal on the bottom wall so that sample can be brought close to high-resolution optics of the objective.
Regarding Claim 8, the combination of Joh, Knebel, Sfeir, and Meyer discloses the device of claim 1; however, it is silent regarding, wherein the device further comprises a filter configured to filter out infrared light of the incident light beam, and the filter is located in an optical path of the incident light beam.
Sfeir teaches the use of a filter to remove the infrared component and attenuated to an average power of a few mW, comparable to what is typically used in Raman scattering experiments. Under these conditions, possible contributions from nonlinear and thermal effects are ruled out experimentally because the Rayleigh scattering spectra are independent of excitation intensity (p.1541, col. 1, l. 37-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Joh 
Regarding Claim 9, the combination of Joh, Knebel, Sfeir, and Meyer discloses the device of claim 1; however, it is silent regarding it further comprising a focusing lens configured to increase intensity of the incident light beam, and the focusing lens is located in an optical path of the incident light beam.
Sfeir teaches focusing the light with an objective to ~2 µm2 at the slit and is directed onto a suspended SWNT (p.1541, col.1, para 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Joh and Knebel to comprise a focusing lens configured to increase intensity of the incident light beam, and the focusing lens is located in an optical path of the incident light beam in order to obtain a beam of a desirable size.
Regarding Claim 10, the combination of Joh, Knebel, Sfeir, and Meyer discloses the device of claim 1, further comprising a camera connected to the optical microscope (Joh, CCD, p.2, col. 1, lines 5-7, Figs. 1e, 2, images).
Regarding Claim 11, the combination of Joh, Knebel, Sfeir, and Meyer discloses the device of claim 1, wherein the laser device is a white laser device (as applied to Claim 1, Joh, Fianium SC450, supercontinuum laser).
Claim 12, the combination of Joh, Knebel, Sfeir, and Meyer discloses the device of claim 1, further comprising a light source configured to excite Raman spectra of the one dimensional nanomaterials (Joh, Fig. 2).
Regarding Claim 13, the combination of Joh, Knebel, Sfeir, and Meyer discloses the device of claim 1, further comprising a substrate, the one dimensional nanomaterials is horizontally aligned on the substrate (Joh, Fig. 1a).

Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joh, in view of Knebel, Sfeir, and Meyer, further in view of Unwin (US 2011/0297556 A1).
Regarding Claim 14, the combination of Joh, Knebel, Sfeir, and Meyer discloses the device of claim 13; however, it is silent regarding, wherein the substrate includes a silicon layer and a silicon dioxide layer coated on the silicon layer.
Unwin teaches the manufacture and use of carbon nanotubes on a Si/SiO2 insulating substrate (abstract, [0033]) wherein the silicon is 525 mm thick with a 300 nm thermally grown silicon dioxide layer ([0098]). The carbon nanotubes obtained are substantially parallel (abstract) and which can be used for electrochemical detection across a wide range of solution concentrations (including low concentrations) and which is resistant to fouling ([0006]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention for the substrate includes a silicon layer and a silicon dioxide layer coated on the silicon layer for the purpose obtaining substantially parallel carbon nanotubes which can be used for electrochemical 
Regarding Claim 15, the combination of Joh, Knebel, Sfeir, Meyer, and Unwin discloses the device of claim 14, wherein a thickness of the silicon dioxide layer is in a range from 30 nanometers to 300 nanometers (as applied to Claim 14, Unwin).
In addition, the specific limitation absent any criticality is only considered to be an optional feature as the courts have held that changes in thickness without any critical aspect are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness or variable are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Accordingly, since Applicant's disclosure does not teach why the range as claimed is critical to the invention when juxtaposed with the one in the prior art Applicant has not established the criticality of the claimed limitation. 

Regarding Independent Claim 18, Joh discloses a device for imaging one dimensional nanomaterials (Fig. 1), comprising:
an optical microscope with an objective (Fig. 1a, shown as the 40x lens);

a spectrometer (implicit) configured to obtain spectral information of the one dimensional nanomaterials (abstract, Figs. 1b, 1c, and 2, Joh, p. 2, col. 2; p. 3, col. 1, line 14-col. 2, line 7); and
a substrate configured to carry the one dimensional nanomaterials (Joh, Fig. 1a).
Joh is silent regarding the microscope objective being a liquid immersion objective, the incident light beam having the white continuous spectrum configured to illuminate one dimensional nanomaterials to generate resonance Rayleigh scattering, a container comprising a side wall and a bottom wall, the side wall and the bottom wall together define a chamber for containing the one dimensional nanomaterials and a liquid, the side wall comprises a planar quartz window, and the incident light beam with the white continuous spectrum passes through the planar quartz window to reach the carbon nanotubes, and the incident light beam emitted from the laser device is perpendicular to the side wall, and wherein the substrate comprises a silicon layer and a silicon dioxide layer coated on the silicon layer.
Knebel does disclose the use of an immersion microscope having an immersion objective and immersing the liquid immersion objective into the liquid ([0059], [0078], 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Joh with the use of a liquid immersion objective in order to suppress contrast-reducing reflections and increase optical resolution of the optical microscope system and to comprise a container comprising a side wall and a bottom wall, the side wall and the bottom wall together define a chamber for containing the one dimensional nanomaterials and a liquid in order to provide the advantage of increased accuracy by matching the entire area under test 
Sfeir discloses a device for imaging one dimensional nanomaterials, comprising: an optical microscope with an objective (p. 1541, left col., 3rd para, focused with a microscope objective); a laser device configured to provide an incident light beam with a white continuous spectrum (white-light supercontinuum, bridging para between p. 1540 and 1541, p. 1541, left col., 3rd para, p. 1542, left col., 2nd para), the incident light beam is configured to illuminate one dimensional nanomaterials to generate resonance Rayleigh scattering wherein the one dimensional nanomaterials are carbon nanotubes (abstract, throughout the text) for the purpose of probing an arbitrary nanoscale object, to probe spatially localized regions along an individual nanotube, as well as tube-tube interactions in bundles (p. 1540, right col. 2nd para).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use the white continuous light to illuminate the one dimensional nanomaterials to generate resonance Rayleigh scattering for the purpose of probing an arbitrary nanoscale object, to probe spatially localized regions along an individual nanotube, as well as tube-tube interactions in bundles. 
The combination of Joh, Knebel, and Sfeir is silent regarding, wherein the side wall comprises a planar quartz window, and the incident light beam with the white continuous spectrum passes through the planar quartz window to reach the carbon nanotubes and wherein the substrate comprises a silicon layer and a silicon dioxide layer coated on the silicon layer. 

Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have the side wall comprise a planar quartz window such that the incident light beam with the white continuous spectrum passes through the planar quartz window to reach the carbon nanotubes in order to have a strong transparent surface and to adjust the angle of incidence on the coverslip, wherein the incident light beam emitted from the laser device is perpendicular to the side wall in order to provide an evanescent field in first and (weakly) second portions of the cells and to reduce refractions, attenuation, undesired effects due to the 
The combination of Joh, Knebel, Sfeir, and Meyer is silent regarding wherein the substrate comprises a silicon layer and a silicon dioxide layer coated on the silicon layer.
Unwin teaches the manufacture and use of carbon nanotubes on a Si/SiO2 insulating substrate (abstract, [0033]) wherein the silicon is 525 mm thick with a 300 nm thermally grown silicon dioxide layer ([0098]). The carbon nanotubes obtained are substantially parallel (abstract) and which can be used for electrochemical detection across a wide range of solution concentrations (including low concentrations) and which is resistant to fouling ([0006]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention for the substrate includes a silicon layer and a silicon dioxide layer coated on the silicon layer for the purpose obtaining substantially parallel carbon nanotubes which can be used for electrochemical detection across a wide range of solution concentrations (including low concentrations) and which is resistant to fouling.

Claims 1, 3-4, 7-9, 10-13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sfeir (Matthew Y. Sfeir, Feng Wang, Limin Huang, Chia-Chin Chuang, J. Hone, Stephen P. O’Brien, Tony F. Heinz, Louis E. Brus, “Probing Electronic Transitions in Individual Carbon Nanotubes by Rayleigh Scattering,” Science, Vol. 306, 1540-1543, Nov 2004) in view of Knebel (US 2013/0107358 A1) and Meyer (US 2002/0076729 A1).

Regarding Independent Claims 1, 16, 19, and 20, Sfeir discloses a device for imaging one dimensional nanomaterials, comprising:
an optical microscope with an objective (p. 1541, left col., 3rd para, focused with a microscope objective);
a laser device configured to provide an incident light beam with a white continuous spectrum (white-light supercontinuum, bridging para between p. 1540 and 1541, p. 1541, left col., 3rd para, p. 1542, left col., 2nd para), the incident light beam is configured to illuminate one dimensional nanomaterials to generate resonance Rayleigh scattering (throughout the text) wherein the one dimensional nanomaterials are carbon nanotubes (abstract, throughout the text); and
a spectrometer (p. 1541, left col., 3rd para, spectrograph equipped with a two-dimensional charge-coupled device (CCD) array) configured to obtain spectral information of the one dimensional nanomaterials (abstract, Fig. 2).
Sfeir is silent regarding the microscope objective being a liquid immersion objective, a container comprising a side wall and a bottom wall, the side wall and the bottom wall together define a chamber for containing the one dimensional nanomaterials and a liquid, the side wall comprises a planar quartz window, and the incident light beam with the white continuous spectrum passes through the planar quartz window to reach the carbon nanotubes, and the incident light beam emitted from the laser device is perpendicular to the side wall.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Joh with the use of a liquid immersion objective in order to suppress contrast-reducing reflections and increase optical resolution of the optical microscope system and to comprise a container comprising a side wall and a bottom wall, the side wall and the bottom wall together 
The combination of Sfeir and Knebel is silent regarding, wherein the side wall comprises a planar quartz window, and the incident light beam with the white continuous spectrum passes through the planar quartz window to reach the carbon nanotubes. 
Meyer teaches the use of an optically transparent substrate surface such as a glass slide, optical film, or the like, that is optically coupled with the TIR element in a conventional manner, for example, using a refractive index matching oil or a compressible optical polymer ([0064]). In Joh, the substrate with SWNTs was coated with an index-matching medium of glycerol, whose refractive index (ca. 1.47) is similar to that of quartz (p. 2, col. 1, lines 1-3) and specifies the substrate is quartz (p. 2, col. 1, lines 11-13). It would be advantageous to use quartz as it is transparent and strong. Further, Meyer teaches an apparatus for simultaneously screening a plurality of cells by using an evanescent field ([0089], [0093], Figs. 1 and 5). The angle of incidence on the coverslip is adjusted to provide an evanescent field in first and (weakly) second portions of the cells ([0089]). Depending on the container angle, it would be advantageous having the light incident perpendicularly to the sidewall, as this would reduce refractions, attenuation, undesired effects due to the sidewall, and other inherent forms of signal degradation and more accurately detect the measurement signal.

Regarding Claim 3, the combination of Sfeir, Knebel, and Meyer discloses the device of claim 2, wherein an angle between the side wall and the bottom wall is in a range from 45 degrees to 90 degrees (Knebel, as applied to Claim 1).
Regarding Claim 4, the combination of Sfeir, Knebel, and Meyer discloses the device of claim 3; however, it is silent regarding, wherein the angle between the side wall and the bottom wall is 75 degrees.
The specification contains no disclosure of either the critical nature of the angle or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen angle or upon another variable recited in a claim, the applicant must show that the chosen angle or variable are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Accordingly, since Applicant's disclosure does not teach why the range as claimed is critical to the invention when 
In addition, the specific limitation absent any criticality is only considered to be an be an obvious modification of the angle of the device of Sfeir, Knebel, and Meyer as the courts have held that changes in thickness without any critical aspect are within the level of skill in the art.  According to the courts, a particular angle is nothing more than one among numerous angles that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Moreover, Meyer teaches an apparatus for simultaneously screening a plurality of cells by using an evanescent field ([0089], [0093], Figs. 1 and 5). The angle of incidence on the prism is adjusted to provide an evanescent field in first and (weakly) second portions of the cells ([0089]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to adjust an angle between the side wall and the bottom wall is optimum by varying the angle in a range encompassing 75 degrees in order to provide an evanescent field in first and (weakly) second portions of the cells.
Regarding Claim 7, the combination of Sfeir, Knebel, and Meyer discloses the device of claim 1; however, it is silent regarding, wherein the one dimensional nanomaterials is located on the bottom wall.
Knebel discloses that the sample is positioned on a pedestal 16, so that sample 7 can be brought close to high-resolution optics 4.2 of objective 4 ([0078]). 

Regarding Claim 8, the combination of Sfeir, Knebel, and Meyer discloses the device of claim 1, wherein the device further comprises a filter configured to filter out infrared light of the incident light beam, and the filter is located in an optical path of the incident light beam (Sfeir, p.1541, col. 1, l. 37-45).
Regarding Claim 9, the combination of Sfeir, Knebel, and Meyer discloses the device of claim 1, further comprising a focusing lens configured to increase intensity of the incident light beam, and the focusing lens is located in an optical path of the incident light beam (Sfeir, focusing the light with an objective to ~2 µm2 at the slit and is directed onto a suspended SWNT, p.1541, col.1, para 3).
Regarding Claim 10, the combination of Sfeir, Knebel, and Meyer discloses the device of claim 1, further comprising a camera connected to the optical microscope (Sfeir, CCD, p. 1542, left col., 2nd para, Fig. 1 images).
Regarding Claim 11, the combination of Sfeir and Knebel discloses the device of claim 1, wherein the laser device is a white laser device (as applied to Claim 1, Sfeir, white-light supercontinuum, bridging para between p. 1540 and 1541, p. 1541, left col., 3rd para, p. 1542, left col., 2nd para).
Regarding Claim 12, the combination of Sfeir, Knebel, and Meyer discloses the device of claim 1, further comprising a light source configured to excite Raman spectra of the one dimensional nanomaterials (Sfeir, Fig. 4).
Claim 13, the combination of Sfeir, Knebel, and Meyer discloses the device of claim 1, further comprising a substrate, the one dimensional nanomaterials is horizontally aligned on the substrate (Sfeir, Fig. 1A, p. 1541, left col., 2nd para).

Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sfeir and in view of Knebel, further in view of Unwin (US 2011/0297556 A1).
Regarding Claim 14, the combination of Sfeir and Knebel discloses the device of claim 13; however, it is silent regarding, wherein the substrate includes a silicon layer and a silicon dioxide layer coated on the silicon layer.
Unwin teaches the manufacture and use of carbon nanotubes on a Si/SiO2 insulating substrate (abstract, [0033]) wherein the silicon is 525 mm thick with a 300 nm thermally grown silicon dioxide layer ([0098]). The carbon nanotubes obtained are substantially parallel (abstract) and which can be used for electrochemical detection across a wide range of solution concentrations (including low concentrations) and which is resistant to fouling ([0006]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention for the substrate includes a silicon layer and a silicon dioxide layer coated on the silicon layer for the purpose obtaining substantially parallel carbon nanotubes which can be used for electrochemical detection across a wide range of solution concentrations (including low concentrations) and which is resistant to fouling.
Claim 15, the combination of Sfeir, Knebel, and Unwin discloses the device of claim 14, wherein a thickness of the silicon dioxide layer is in a range from 30 nanometers to 300 nanometers (as applied to Claim 14, Unwin).
In addition, the specific limitation absent any criticality is only considered to be an optional feature as the courts have held that changes in thickness without any critical aspect are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness or variable are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Accordingly, since Applicant's disclosure does not teach why the range as claimed is critical to the invention when juxtaposed with the one in the prior art Applicant has not established the criticality of the claimed limitation. 

Regarding Independent Claim 18, Sfeir discloses a device for imaging one dimensional nanomaterials, comprising:
an optical microscope with an objective (p. 1541, left col., 3rd para, focused with a microscope objective);
rd para, p. 1542, left col., 2nd para), the incident light beam with the white continuous spectrum is configured to illuminate one dimensional nanomaterials to generate resonance Rayleigh scattering (throughout the text), wherein the one dimensional nanomaterials are carbon nanotubes (abstract, throughout the text); and
a spectrometer (p. 1541, left col., 3rd para, spectrograph equipped with a two-dimensional charge-coupled device (CCD) array) configured to obtain spectral information of the one dimensional nanomaterials (abstract, Fig. 2); and
a substrate configured to carry the one dimensional nanomaterials (Fig. 1A, p. 1541, left col., 2nd para).
Sfeir is silent regarding the microscope objective being a liquid immersion objective, a container comprising a side wall and a bottom wall, the side wall and the bottom wall together define a chamber for containing the one dimensional nanomaterials and a liquid, the side wall comprises a planar quartz window, and the incident light beam with the white continuous spectrum passes through the planar quartz window to reach the carbon nanotubes, and the incident light beam emitted from the laser device is perpendicular to the side wall, and wherein the substrate comprises a silicon layer and a silicon dioxide layer coated on the silicon layer.
Knebel does disclose the use of an immersion microscope having an immersion objective and immersing the liquid immersion objective into the liquid ([0059], [0078], Fig. 7). The advantage of using an immersion medium is to increase the optical 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Joh with the use of a liquid immersion objective in order to suppress contrast-reducing reflections and increase optical resolution of the optical microscope system and to comprise a container comprising a side wall and a bottom wall, the side wall and the bottom wall together define a chamber for containing the one dimensional nanomaterials and a liquid in order to provide the advantage of increased accuracy by matching the entire area under test 
The combination of Sfeir and Knebel is silent regarding, wherein the side wall comprises a planar quartz window, and the incident light beam with the white continuous spectrum passes through the planar quartz window to reach the carbon nanotubes and wherein the substrate comprises a silicon layer and a silicon dioxide layer coated on the silicon layer. 
Meyer teaches the use of an optically transparent substrate surface such as a glass slide, optical film, or the like, that is optically coupled with the TIR element in a conventional manner, for example, using a refractive index matching oil or a compressible optical polymer ([0064]). In Joh, the substrate with SWNTs was coated with an index-matching medium of glycerol, whose refractive index (ca. 1.47) is similar to that of quartz (p. 2, col. 1, lines 1-3) and specifies the substrate is quartz (p. 2, col. 1, lines 11-13). It would be advantageous to use quartz as it is transparent and strong. Further, Meyer teaches an apparatus for simultaneously screening a plurality of cells by using an evanescent field ([0089], [0093], Figs. 1 and 5). The angle of incidence on the coverslip is adjusted to provide an evanescent field in first and (weakly) second portions of the cells ([0089]). Depending on the container angle, it would be advantageous having the light incident perpendicularly to the sidewall, as this would reduce refractions, attenuation, undesired effects due to the sidewall, and other inherent forms of signal degradation and more accurately detect the measurement signal.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have the side wall comprise a 
The combination of Sfeir, Knebel, and Meyer is silent regarding wherein the substrate comprises a silicon layer and a silicon dioxide layer coated on the silicon layer.
Unwin teaches the manufacture and use of carbon nanotubes on a Si/SiO2 insulating substrate (abstract, [0033]) wherein the silicon is 525 mm thick with a 300 nm thermally grown silicon dioxide layer ([0098]). The carbon nanotubes obtained are substantially parallel (abstract) and which can be used for electrochemical detection across a wide range of solution concentrations (including low concentrations) and which is resistant to fouling ([0006]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention for the substrate includes a silicon layer and a silicon dioxide layer coated on the silicon layer for the purpose obtaining substantially parallel carbon nanotubes which can be used for electrochemical detection across a wide range of solution concentrations (including low concentrations) and which is resistant to fouling.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,528,036 A and US 5,510,620 A teach the use of an incident beam of light perpendicular to the surface to minimize refractive effects.

US 2018/0248612 A1, US 2018/0269957 A1, and US 2018/0302238 A1 specify the use of normal incidence to reduce attenuation and other forms of signal degradation, inherent property.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877